Opinion by
Mr. Justice Cohen,
This is an action in equity praying for specific performance of a contract for the sale of real estate. The lower court, by its decree, required defendants to perform by executing and delivering a general warranty deed conveying the property to the plaintiffs.
We affirm the decree and return the record to the lower court so that it may take the steps necessary to enforce its decree, or any amended decree that it might enter in order to effectuate its determination.
Decree affirmed at appellants’ cost.